Fourth Court of Appeals
                               San Antonio, Texas
                                   November 15, 2018

                         No. 04-18-00478-CR & 04-18-00479-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                              Miguel Marco MELENDEZ,
                                      Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                               Trial Court No. 6467 & 6468
                        Honorable Bill R. Palmer, Judge Presiding


                                     ORDER

     The State’s motion for extension of time is GRANTED. The State’s brief is due
November 30, 2018. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court